Citation Nr: 0433734	
Decision Date: 12/22/04    Archive Date: 12/29/04	

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

3.  Entitlement to service connection for Agent Orange 
exposure.   

4.  Entitlement to service connection for a back disability, 
secondary to service-connected left knee disability.   

5.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.   

6.  Entitlement to an increased rating for residuals of a 
torn medial meniscus of the left knee, currently evaluated as 
10 percent disabling.   

7.  Entitlement to an increased initial rating for 
asbestosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

A portion of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran does not have a left ankle disability that is 
related to active service.  

2.  The veteran did not engage in combat.  

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.  

4.  Exposure to Agent Orange is not a disability.  

5.  The veteran does not have a back disability that is 
related to service-connected disability.  

6.  The veteran's residuals of a torn medial meniscus of the 
left knee are manifested by no more than slight impairment 
and range of motion is from 0 degrees' extension to 
90 degrees' flexion with no arthritis; a scar on the knee 
that is 3 by 3/8 inches is well healed and nontender.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  PTSD was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2004).  

3.  Exposure to Agent Orange is not a disability within the 
meaning of governing law and regulations.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

4.  A back disability, including degenerative joint disease, 
is not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2004).  

5.  The criteria for an evaluation greater than 10 percent 
for residuals of torn medial meniscus of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).  

The Court's decision in Pelegrini II v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case a March 2000 rating decision denied increased 
ratings for tinea versicolor and the residuals of a torn 
medial meniscus of the left knee, and service connection for 
PTSD.  A November 2002 rating decision granted service 
connection for asbestosis and assigned a 10 percent 
evaluation and denied service connection for left ankle 
disability and back disability.  In each instance it was only 
after the rating decision was issued that the veteran was 
notified with respect to the VCAA.  

An April 2001 letter notified the veteran with respect to his 
claims for service connection for left ankle and back 
disabilities, as well as an April 2003 statement of the case 
notifying the veteran of the information required by the VCAA 
with respect to the claims of service connection for left 
ankle and back disabilities.  A July 2003 letter notified the 
veteran regarding the VCAA with respect to the claim for 
service connection for Agent Orange exposure, and December 
2003 statement of the case and supplemental statement of the 
case notified the veteran regarding the VCAA with respect to 
claims for service connection for PTSD, Agent Orange 
exposure, and an increased rating for torn medial meniscus of 
the left knee.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The above-referenced documents advised the veteran of what 
information and evidence was needed to substantiate his 
claims.  They also advised him of the governing laws and 
regulations, and further advised him of the need to submit 
any evidence in his possession.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been offered the opportunity 
to appear for a hearing.  However, he has indicated that he 
no longer desires a hearing, and has reported that he has no 
further evidence to submit.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter of which, under 
38 U.S.C.A. § 511(a) are subject to decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded VA 
examinations.  The veteran has been offered the opportunity 
for a personal hearing, but has declined.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's orthopedic examination, 
conducted in August 2002, reflects that the examiner did not 
have the claims file, but did have the veteran's outpatient 
file.  That file was reviewed.  The Board concludes that 
access to the outpatient file provided the examiner all of 
the relevant information that would benefit him in evaluating 
the veteran's disability, and in determining whether the 
veteran's back disability is secondary to his 
service-connected left knee disability.  

With respect to the left ankle, the veteran has not submitted 
evidence of any current left ankle disability and, in light 
of the discussion hereafter, there is no indication that 
providing an examination at this time is necessary.  

Further, the veteran was not provided a formal examination 
with respect to his PTSD, but the Board concludes that this 
is not necessary.  In this case, as discussed in more detail 
below, what is relevant, what is at issue and determinative 
of the claim, is corroboration of the alleged stressor(s).  
An examination would show nothing other than an additional 
diagnosis of PTSD.  A diagnosis indicated by VA treatment 
records.  There is no logical way a VA examination could 
confirm the alleged stressor(s) actually occurred.  
Therefore, it would be futile to delay appellate 
consideration of this claim to develop evidence that is 
clearly not determinative and would not substantiate the 
claim.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as the result of the Board proceeding to 
the merits of his claims.  

I.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if preexisting such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The claim for PTSD in this case was filed in January 1999.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor, and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to 
conform to the criteria in the Diagnostic and Statistical 
Manual of Mental Disorder, 4th ed. 1994 (DSM-IV)).  

Left Ankle

Service medical records reflect that the veteran was seen 
with complaints of left ankle pain in November 1969.  X-rays 
of his left ankle, in November 1969, were normal.  Remaining 
service medical records are silent for complaint, finding, or 
treatment with respect to the veteran's left ankle, and the 
report of a February 1970 service separation examination 
reflects no finding with respect to the veteran's left ankle.  
It indicates that his left ankle was normal.  

The report of a June 1970 VA examination reflects that the 
veteran's ankles were normal.  Reports of VA examinations in 
June 1970, May 1972, January 1973, August 1973, May 1975, 
February and November 1979, December 1980, and August 1982, 
do not reflect any complaint with respect to a left ankle 
disability.  Nor do VA treatment records or reports of 
current VA examinations reflect complaints with respect to 
the veteran's left ankle.  

The veteran has indicated his belief that he has a left ankle 
disability that is related to his active service, but he is 
not qualified, as a lay person, to offer a medical diagnosis 
for medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, his opinion will not be accorded any 
probative value.  

In the absence of any competent medical evidence indicating 
that the veteran had a chronic left ankle disability during 
active service or that he currently has a chronic left ankle 
disability that is related to active service, and competent 
medical evidence indicating that he did not have disability 
of the left ankle during active service or for many years 
thereafter, a preponderance of the evidence is against a 
finding that the veteran currently has disability of the left 
ankle that is related to his active service.  



PTSD

Initially, the Board acknowledges that VA treatment records 
reflect that the veteran has received some medical diagnoses 
of PTSD.  The Board will assume for the purpose of this 
decision that the veteran has received a valid diagnosis of 
PTSD.  

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of inservice stressors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements, as to his alleged 
stressors, accepted without corroboration if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:  

"[w]here it is determined, through 
recognized military citations or other 
supporting evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrences and no further development 
for corroborative evidence will be 
required, provided that the veteran's 
testimony is found to be "satisfactory," 
e.g., credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or a campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and noncombat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supporting 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  

The Board finds that the veteran did not engage in combat 
with the enemy.  The veteran's DD Form 214N reflects that the 
veteran's military occupational specialty was similar to the 
civilian occupation of water transportation.  The veteran's 
decorations included the National Defense Service Medal and 
the Vietnam Service Medal with one Bronze Star.  His service 
was in the United States Navy, and he served on board the 
U.S.S. Bronstein.  

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  His military 
occupational specialty does not indicate combat service.  
There is no indication that he was assigned or participated 
in combat duties.  None of the veteran's awarded medals or 
decorations shows combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  

Therefore, although the evidence shows that the veteran 
received a Vietnam Service Medal, the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  The veteran has 
indicated that his stressors included observing bombing runs 
on shore while being on board ship and participating in 
extinguishing a fire while on board ship.  The veteran has 
not supplied any dates that these events occurred, and there 
is no way to corroborate the veteran's reports that he 
watched bombing runs or that he participated in extinguishing 
an on board ship fire.  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and there is no 
independent verification of his reported inservice stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
Accordingly, the claim must be denied.  

Agent Orange Exposure

In a June 2003 statement, the veteran indicates a desire to 
file a claim for Agent Orange.  A July 2003 VA letter to the 
veteran advises him that he did not provide a disability that 
was a result of exposure to Agent Orange.  He was informed 
that he should indicate what specific disability resulted 
from his exposure to Agent Orange.  He was advised of the 
disabilities for which presumptive service connection could 
be granted based on exposure to Agent Orange.  

The veteran did not respond and a December 2003 determination 
denied his claim.  The veteran was notified by official 
letter dated in December 2003, that VA had not received 
clarification with respect to what disabilities he was 
claiming as a result of exposure to Agent Orange.  The 
veteran appealed that decision, but has continued to fail to 
specify any disability that he believes is residual to 
exposure to Agent Orange.  Rather, he continues to indicate 
that service connection for Agent Orange exposure is 
warranted and the issue has been so framed for appeal.  

As noted previously, service connection may be granted for 
disease or injury that is related to active service.  
However, exposure to Agent Orange does not, in and of itself, 
constitute a disease or injury.  In the absence of a claim 
for disease or injury, the veteran's claim for service 
connection for Agent Orange exposure must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Back Disability

The veteran has offered his opinion that he currently has a 
back disability that is secondary to his service-connected 
left knee disability, but he is not qualified, as a lay 
person, to offer a medical diagnosis or a medical etiology.  
See Espiritu.  Therefore, his opinion will not be accorded 
any probative value.  

The report of an August 2002 VA orthopedic examination 
reflects that the examiner had reviewed the veteran's medical 
records.  The diagnoses included developmental scoliosis or 
positional curve, spondylosis of L5, bifid spinous process of 
L5 that was developmental, and nontraumatic in origin, and 
mild degenerative joint disease of the facets of the lumbar 
ligament.  The examiner indicated that he was unable to 
elicit findings in the left knee that would account for any 
symptoms being produced in the low back and it was his 
opinion that it was not likely that the back condition was 
secondary to the service-connected left knee disability.  

There is no competent medical evidence of record indicating 
that the veteran has a back disability that is proximately 
due to or been chronically worsened by his service-connected 
residuals of a torn medial meniscus of the left knee.  There 
is competent medical evidence that indicates that there is no 
relationship between the veteran's current back disability 
and his service-connected left knee disability.  Therefore, a 
preponderance of the evidence is against the claim for 
service connection for a back disability secondary to 
service-connected left knee disability.  

II.  Increased Rating

Left Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a September 1999 VA examination reflects that 
the veteran reported that his left knee would lock up on him 
from time to time.  He reported pain and occasional swelling.  
On examination, there was tenderness on palpation of the left 
knee medially.  There was a 2.5-inch scar.  Range of motion 
was accomplished from 0 degrees' extension to 90 degree' 
flexion with pain limiting flexion to 90 degrees.  There was 
no subluxation or ligament laxity.  The impression included 
residuals of injury to the left knee, postoperative status 
medial meniscectomy.  The report of a September 1999 VA X-ray 
of the left knee reflects that the left knee was 
radiologically normal.  

The report of an August 2002 VA orthopedic examination 
reflects that the veteran reported left knee pain.  On 
examination, the left knee did not show increased heat or 
effusion.  Circumferential measurements of the thighs were 
equal bilaterally.  There was no evidence of muscular 
paralysis in the lower extremities.  X-rays of the left knee 
were normal.  The veteran would not permit manipulation of 
the left knee.  In the supine position, the veteran indicated 
that he was unable to flex the knee to 90 degrees, although 
this was the degree of flexion that he was in when he was in 
a sitting position earlier.  The diagnosis included remote 
surgery of the left knee.  

The veteran's service-connected residuals of a torn medial 
meniscus of the left knee have been evaluated under the 
provisions of Diagnostic Code 5257 of the Rating Schedule.  
Diagnostic Code 5257 provides that, for other impairment of 
the knee manifested by a slight recurrent subluxation or 
lateral instability, a 10 percent evaluation is warranted.  
Where recurrent subluxation or lateral stability is moderate, 
a 20 percent evaluation is warranted, and where it is severe, 
a 30 percent evaluation is warranted.  

The VA examination reports reflect that the veteran reports 
pain, but with the exception of some pain to palpation, he 
does not have any subluxation or instability.  There is no 
arthritis of the left knee, and, while the veteran has 
indicated recently that he is unable to bend his left knee on 
examination, he was able to have his knee bent to 90 degrees 
during an earlier part of the examination, and was able to 
accomplish range of motion from 0 to 90 degrees during an 
earlier examination in 1999.  Therefore, the Board concludes 
that a preponderance of the evidence is against an evaluation 
greater than 10 percent based on slight impairment under 
Diagnostic Code 5257.  Further, with consideration that the 
veteran's range of motion is from 0 to 90 degrees, and that 
he does not have arthritis, separate or greater evaluations 
are not for assignment under Diagnostic Codes 5260 or 5261 of 
the Rating Schedule.  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 
10 percent evaluation.  Diagnostic Code 7805 provided that 
scars were to be rated on limitation of function of the part 
affected.  

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck, that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches or greater warrant a 
10 percent evaluation.  Diagnostic Code 7803 provides that 
scars that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.  

The reports of the 1999 and 2002 VA examinations do not 
indicate that the veteran's scar of the left knee meets any 
of the criteria that would warrant a compensable evaluation 
either prior to or from August 30, 2002.  Rather, the 
examinations reflect that the scar does not meet the criteria 
warranting a compensable evaluation.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned for the 
veteran's service-connected residuals of a torn medial 
meniscus of the left knee.  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for PTSD is denied.  

Service connection for Agent Orange exposure is denied.  

Service connection for a back disability secondary to 
service-connected residuals of torn medial meniscus of the 
left knee is denied.  

An evaluation greater than 10 percent for residuals of torn 
medial meniscus of the left knee is denied.  


REMAND

In separate December 2003 statements, the veteran indicates 
that his asbestosis is worse and that he has been placed on 
an inhaler, and that his service-connected skin condition has 
increased in severity.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of the veteran's 
service-connected asbestosis.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should report 
all symptoms relating to the veteran's 
service-connected asbestosis, and the 
veteran must be afforded pulmonary 
function testing to determine what his 
forced vital capacity or diffusion 
capacity of the lung for carbon monoxide 
by the single breath method is.  

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of the veteran's 
service-connected tinea versicolor.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should report 
all symptoms relating to the veteran's 
tinea versicolor, including reporting 
what percent of the entire body is 
affected by the tinea versicolor and what 
percent of the exposed areas of the body 
are affected by the tinea versicolor.  
The examiner should also indicate whether 
the veteran requires systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs and, if so, the 
frequency and duration of such drugs.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



